Title: To James Madison from Nathaniel Cutting, 13 June 1809
From: Cutting, Nathaniel
To: Madison, James


Sir,
Washington City, June 13th. 1809.
As I wish that nothing relative to myself should intrude upon those moments when etiquette or public service induce you to receive the personal respects of your fellow citizens, I take the liberty by this method to request that when a leisure moment presents in the retirement of your closet you will have the goodness to peruse what I am now about to throw upon paper.
You recollect, I presume, the experiments of a new process of Rope-making which I had the honor to exhibit in your presence last year. The result at that time was flattering to me, and I thought that long before this day this new mode of manufacturing Cordage would have been in complete operation. I can truly say my views were directed to public utility as well as private emolument. Some unforeseen occurrences, which it is unnecessary for me now to detail, have hitherto frustrated my expectations; and thus, after applying myself to this object exclusively during nearly three years last past, at a considerable expence, I find myself in a predicament that obliges me to relinquish the pursuit, at least for some time to come; and induces me to ask your permission to place myself in the Ranks as a Candidate for any appointment where you may think my humble talents can be useful to the United States.
Be not offended, Sir, if I make one exception. At the period of life where I have now arrived, I wish to remain within the boundaries of the United States. I presume you know that at a former period when I was nearly seventeen years younger than I now am, I did not hesitate to quit my private pursuits at the request of the late President Washington and Mr. Jefferson, then Secretary of State, to undertake an arduous public mission in a secondary quality. You will permit me to say that it was the hope of rendering service to my fellow citizens, and not any prospect of emolument, that then induced me to undertake the circuitous voyage to England, Portugal, Gibraltar, and Algiers; the whole compensation that I received for that service scarcely covered my inevitable expenses.
Since the period of that expedition, it has naturally fallen within your notice while you were at the head of the Department of State, that I again acted in a subordinate station in public service abroad; that is, in the capacity of Secretary to the American Commission of Claims at Paris under the Louisiana Convention. It is not for me to say how far my talents may have been found competent to the employs allotted me; but I will venture to assert that I have ever endeavoured to discharge my duty with fidelity and honest zeal. I take the liberty of referring to those transactions, Sir, merely as specimens of the alacrity with which I heretofore embraced opportunities of serving my Country; and in the hope that they may be admitted as presumptive evidence that I do not seek sinecures; but that I wish in all engagements to give a “quid pro quo.”
I am now going into Virginia to visit my only brother, who resides in Stafford County, and I do not know when I may return this way; if you should think proper to honor me with any communication, you will find an address here at foot which will find me in that quarter. I pray you, Sir, to pardon the liberty I take in thus laying claim to a place in your remembrance; and please to accept the hommage of my highest respect and consideration.
Nat. Cutting.
(Address, 

Nat. Cutting
Post-Office, Falmouth, Virginia.)


